Name: Commission Implementing Decision (EU) 2016/2323 of 19 December 2016 establishing the European List of ship recycling facilities pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance )
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  deterioration of the environment;  environmental policy;  cooperation policy;  economic geography;  information and information processing;  technology and technical regulations
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/119 COMMISSION IMPLEMENTING DECISION (EU) 2016/2323 of 19 December 2016 establishing the European List of ship recycling facilities pursuant to Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular Article 16 thereof, Whereas: (1) Pursuant to Article 16(1) of Regulation (EU) No 1257/2013, the Commission is to adopt implementing acts to establish a European List of ship recycling facilities which are located in the Union and have been notified by the Member States in accordance with Article 14(3) of that Regulation and of ship recycling facilities located in a third country and whose inclusion is based on an assessment of the information and supporting evidence provided or gathered in accordance with Article 15 of the same Regulation. (2) Member States have notified a total of 18 ship recycling facilities located in the Union as compliant with the relevant requirements of Regulation (EU) No 1257/2013. In accordance with Article 16(1)(a) of that Regulation, those facilities should be included in the European List of ship recycling facilities. (3) As regards ship recycling facilities located in a third country for which an application for inclusion in the European List has been submitted to the Commission in accordance with Article 15 of Regulation (EU) No 1257/2013, the assessment of the relevant information and supporting evidence provided or gathered is still ongoing. The Commission is to adopt implementing acts pertaining to those ship recycling facilities located outside the Union once the assessment is finalised. (4) The information to be included in the European List is listed in the second subparagraph of Article 16(2) of Regulation (EU) No 1257/2013. In order to reflect those requirements, the European List should be structured in accordance with that provision. Pursuant to Article 16(3) of that Regulation, the European List is to also indicate the date of expiry of the inclusion of the ship recycling facility. (5) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 The European List of ship recycling facilities pursuant to Article 16(1) of Regulation (EU) No 1257/2013 shall be established as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX EUROPEAN LIST OF SHIP RECYCLING FACILITIES PURSUANT TO ARTICLE 16(1) OF REGULATION (EU) No 1257/2013 Ship recycling facilities located in a Member State of the Union Name of the facility Method of recycling Type and size of ships that can be recycled Limitations and conditions under which the ship recycling facility operates, including as regards hazardous waste management Details on the explicit or tacit procedure for the approval of the ship recycling plan by the competent authority (1) Maximum annual ship recycling output, calculated as the sum of the weight of ships expressed in LDT that have been recycled in a given year in that facility (2) Date of expiry of inclusion in the European List (3) BELGIUM NV Galloo Recycling Ghent Scheepszatestraat 9 9000 Gent Belgium Phone: +32 92512521 Email: peter.wyntin@galloo.com Alongside (wet berth), slope All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 265 meters Width: 36 meters Draught: 12,5 meters Tacit approval, with a maximum review period of 30 days 34 000 (4) 31 March 2020 DENMARK FornÃ ¦s ApS RolshÃ ¸jvej 12-16 8500 GrenÃ ¥ Denmark www.fornaes.dk Dismantling by quay and subsequent scrapping on impermeable floors with effective drainage systems All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 150 meters Width: 25 meters Draught: 6 meters GT: 10 000 The municipality of Norddjurs has the right to allocate Hazardous waste for environmentally approved reception facilities. Tacit approval, maximum review period of 2 weeks 30 000 (5) 30 June 2021 Smedegaarden A/S Vikingkaj 5 6700 Esbjerg Denmark www.smedegaarden.net Dismantling by quay and subsequent scrapping on impermeable floors with effective drainage systems All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 170 meters Width: 40 meters Draught: 7,5 meters Tacit approval, maximum review period of 2 weeks 20 000 (6) 15 September 2021 FRANCE GARDET & DE BEZENAC Recycling/Groupe BAUDELET ENVIRONNEMENT  GIE MUG 616, Boulevard Jules Durand 76600 Le Havre France Phone: +33 235557750 Email: p.dupalut@gardet-bezenac.com Floating and slipway All types of vessels as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 150 meters Width: 18 meters LDT: 7 000 Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the Ministry of environment. 16 000 (7) 30 December 2021 Grand Port Maritime de Bordeaux 152, Quai de Bacalan  CS 41320  33082 Bordeaux Cedex France Phone: +33 556905800 Email: p-brocart@bordeaux-port.fr Alongside, drydock All types of vessels as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (drydock): Length: 240 meters Width: 37 meters Depth: 17 meters Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the Ministry of environment. 18 000 (8) 21 October 2021 Les Recycleurs bretons Zone Industrielle de Kerbriant  29 610 Plouigneau Plouigneau France Phone: +33 611747401 Email: Jm.abiven@recycleurs-bretons.fr Alongside, drydock All types of vessels as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions (drydock): Length: 225 meters Width: 34 meters Depth: 27 meters Environmental limitations are defined in the prefectural authorisation. Explicit approval  The competent authority for the approval decision is the Ministry of environment. 5 500 (9) 24 May 2021 LATVIA A/S Tosmares kuÃ £ubÃ «vÃ tava Ã ¢enerÃ Ã ¼a BaloÃ ¾a street 42/44, Liepaja, LV-3402 Latvia Phone: +371 63401919 Email: shipyard@tosmare.lv Ship dismantling (wet berth and dry dock) All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 165 m Width: 22 m Depth: 7 m DWT: 14 000 GT: 200-12 000 Weight: 100-5 000 tonnes LDT: 100-5 000 See national permit No LI-10-IB-0024. Explicit approval  written notification in 30 working days 0 (10) 11 June 2020 LITHUANIA UAB APK Minijos 180 (berth 133A), LT 93269, KlaipÃ da, Lithuania Phone: +370 46365776 Fax +370 46365776 Email: uab.apk@gmail.com Alongside (wet berth) All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 130 meters Width: 35 meters Depth: 10 meters GT: 3 500 See national permit No TL-KL.1-15/2015 Explicit approval  written notification in 30 working days 1 500 (11) 17 March 2020 UAB Armar Minijos 180 (berth 127A), LT 93269, KlaipÃ da, Lithuania Phone: +370 68532607 Email: armar.uab@gmail.com; albatrosas33@gmail.com Alongside (wet berth) All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 80 meters Width: 16 meters Depth: 6 meters GT: 1 500 See national permit No TL-KL.1-16/2015 Explicit approval  written notification in 30 working days 3 910 (12) 17 March 2020 UAB Vakaru refonda Minijos 180(berth 129, 130, 131A, 131, 132, 133A), LT 93269, KlaipÃ da, Lithuania Phone: +370 46483940/483891 Fax +370 46483891 Email: refonda@wsy.lt Alongside (wet berth) All types of ships as defined in Article 3(1) of Regulation (EU) No 1257/2013 Maximum ship dimensions: Length: 230 meters Width: 55 meters Depth: 14 meters GT: 70 000 See national permit No (11.2)-30-161/2011/TL-KL.1-18/2015 Explicit approval  written notification in 30 working days 20 140 (13) 21 May 2020 THE NETHERLANDS Keppel-Verolme Prof. Gerbrandyweg 25 3197 KK Rotterdam-Botlek The Netherlands Phone: +31 181234353 Email: mzoethout@keppelverolme.nl Shipbreaking Maximum ship dimensions: Length: 405 meters Width: 90 meters Depth: 11,6 meters The site has a permit to operate; this permit contains limitations and conditions to operate in an environmental sound manner. Explicit approval 52 000 (14) 21 July 2021 Scheepsrecycling Nederland B.V. Havenweg 1; 3295 XZ s-Gravendeel Postbus 5234; 3295 ZJ s-Gravendeel The Netherlands Phone: +31 786736055 Email: info@sloperij-nederland.nl Shipbreaking Maximum ship dimensions: Length: 200 meters Width: 33 meters Depth: 6 meters Height: 45 meters (Botlekbridge) Recycling operations start on water to make the hull lighter; the winch to haul ships on the ramp can pull 2 000 tonnes. The site has a permit to operate; this permit contains limitations and conditions to operate in an environmental sound manner. Explicit approval 9 300 (15) 27 September 2021 POLAND ALMEX Sp. Z o.o. ul. Ks. Stanislawa Kujota 1 70-605 Szczecin Poland Piers and recycling plots on land-sea interface Any type of vessel. Maximum ship dimensions: Length: 120 meters Width: 20 meters Depth: 6 meters DWT: 6 000 GT: 2 500 LDT: 2 500 See permit WOÃ .II.7243.7.4.2014.IB Explicit approval (details to be provided in early 2017 once new domestic legislation enters into force) 4 000 (16) 30 June 2017 PORTUGAL Navalria  Docas, ConstruÃ §Ã µes e ReparaÃ §Ã µes Navais Porto Comercial, Terminal Sul, Apartado 39, 3811-901 Aveiro Portugal Dry dock dismantling, decontamination and dismantling on an horizontal plane and inclined plane, according to the ship's size Nominal capacity of the horizontal plane: 700 tonnes Nominal capacity of the inclined plane: 900 tonnes Conditions applied to the activity are defined in specifications annexed to Title (AL n.o 5/2015/CCDRC, of 26 January 2016 1 900 tonnes (17) 26 January 2020 SPAIN DDR VESSELS XXI, S.L. Port of El Musel Gijon Spain Phone: +34 630144416 Email: abarredo@ddr-vessels.com Dismantling ramp All types of vessel, except nuclear Maximum ship dimensions: Length: 84,95 meters (Ships up to 169,9 meters which can operate a zero rollover or negative ramp movement may be accepted depending on the outcome of a detailed feasibility study) The limitations are included in the integrated environmental authorisation. No express procedure defined yet. 0 (18) 28 July 2020 UNITED KINGDOM Able UK Limited Teesside Environmental Reclamation and Recycling Centre Graythorp Dock Tees Road Hartlepool Cleveland TS25 2DB United Kingdom Phone: +44 1642806080 Email: info@ableuk.com Ship dismantling and associated treatment authorised with dry dock and wet berth Any vessel within the dimensions authorised within the permit. Maximum ship dimensions: Length: 337,5 meters Beam: 120 meters Draft: 6,65 meters The facility has a Ship Recycling Facility Plan that meets the requirements of the EU Regulations. The site is authorised by way of a permit (Reference EPR/VP3296ZM) that limits the operations and places conditions on the operator of the facility. The approval mechanism is via a joint competent authority (Environment Agency and Health and Safety Executive) agreement on the Ship Recycling Facility Plan that is formally authorised via a variation of an existing Environmental Permit. 66 340 (19) 6 October 2020 Harland and Wolff Heavy Industries Limited Queen's Island Belfast BT3 9DU United Kingdom Phone: +44 2890458456 Email: trevor.hutchinson@harland-wolff.com Ship dismantling and associated treatment authorised with dry dock, and wet berth Any vessels with the dimensions detailed in the agreed Working Plan. Maximum ship dimensions: The main dock (the largest) is 556 m Ã  93 m Ã  1,2 m DWT, and can take vessels up to this size. This largest dry dock is 1,2 million DWT. The facility has a Ship Recycling Facility Plan that meets the requirements of the EU Regulations. The site is authorised by way of a waste management licence, authorisation number LN/07/21/V2 that limits the operations and places conditions on the operator of the facility. The approval mechanism is via a joint competent authority agreement between The Northern Ireland Environment Agency (NIEA) and The Health and Safety Executive for Northern Ireland (HSENI) on the Ship Recycling Facility Plan that is formally authorised via the modification of an existing waste management licence (WML). 13 200 (20) 3 August 2020 Swansea Drydock Ltd Prince of Wales Dry Dock Swansea Wales SA1 1LY United Kingdom Phone: +44 1792654592 Email: info@swanseadrydocks.com Ship dismantling and associated treatment authorised with dry dock, and wet berth Any vessel within the dimensions authorised within the permit. Maximum ship dimensions: Length: 200 meters Beam: 27 meters Draft: 7 meters Site has a Ship Recycling Facility Plan that meets with the requirements of EU Regulations. The site is authorised by way of a permit (Reference EPR/UP3298VL) that limits the operations and places conditions on the operator of the facility. The approval mechanism is via a joint competent authority (Natural Resources Wales and Health and Safety Executive) agreement on the Ship Recycling Facility Plan that is formally authorised via a variation of an existing Environmental Permit 7 275 (21) 2 July 2020 (1) As referred to in Article 7(3) of Regulation (EU) No 1257/2013 on ship recycling (2) Pursuant to Article 32(1) of Regulation (EU) No 1257/2013 on ship recycling, the maximum annual ship recycling output is determined by selecting the highest value occurring in the preceding 10-year period for each ship recycling facility, or, in the case of a newly authorised ship recycling facility, the highest annual value achieved at that facility. (3) The date of expiry of inclusion in the European List corresponds to the date of expiry of the permit or authorisation granted to the facility in the Member State. (4) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 50 000 LDT per year. (5) See note 4. (6) See note 4. (7) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 18 000 LDT per year. (8) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 23 000 LDT per year. (9) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 10 000 LDT per year. (10) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 15 000 LDT per year. (11) According to its permit, the facility is authorised to recycle a maximum 30 000 LDT per year. (12) According to its permit, the facility is authorised to recycle a maximum 6 000 LDT per year. (13) According to its permit, the facility is authorised to recycle a maximum 45 000 LDT per year. (14) According to its permit, the theoretical maximum annual ship recycling capacity of the facility is 100 000 tonnes per year. (15) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 45 000 LDT per year. (16) See note 9. (17) No information on theoretical maximum annual ship recycling capacity was provided. (18) According to the information submitted, the theoretical maximum annual ship recycling capacity of the facility is 60 000 LDT per year. (19) According to its permit, the facility is authorised to recycle a maximum of 230 000 tonnes per year. (20) According to its permit, the facility is authorised to recycle a maximum of 300 000 tonnes per year. (21) According to its permit, the facility is authorised to recycle a maximum of 74 999 tonnes per year. Abbreviations: DWT Deadweight Tonnage GT Gross Tonnage LDT Light Displacement Tonnage